      Case 1:20-cv-00885-PGG-SLC Document 56 Filed 11/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DERRICK STEWART, on behalf of himself, FLSA
Collective and the Class,

                                Plaintiff,

         against                                         CIVIL ACTION NO.: 20 Civ. 885 (PGG) (SLC)

                                                                             ORDER
HUDSON HALL LLC, d/b/a MERCADO LITTLE SPAIN,
et al.,

                                Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         On June 25, 2020, the Court directed the parties to file a joint status report regarding the

outcome of their private mediation by Friday, October 30, 2020. (ECF No. 40). The parties have

not done so. Accordingly, the parties shall file their joint status report no later than Friday,

November 13, 2020.

Dated:             New York, New York
                   November 4, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
